DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 03/05/2021 the previous rejection of the claims under 35 USC 112 have been withdrawn.
Due to the amendments filed 03/05/2021 the previous rejection of the claims under 35 USC 102 and 103 have been withdrawn.
Specifically, applicant has amended claims 15 and 17 to require “pillar and hole gradient nanostructures” in combination with the remaining limitations of the claims. The prior art of record does not teach the methods of claims 15 and 17.
Allowable Subject Matter
Claims 1-4, 6-24 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4 and 6, for a detailed reasons of allowance please see the previous office action dated 11/06/2020.
Regarding claim 15, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “creating a gradient grid pattern of pillar and hole structures in the resist layer by a lithography method; …covering the second substrate with a third substrate having a deformable surface layer so as to form pillar and hole gradient nanostructures; pressing the gradient nanostructures on the second substrate into the third substrate and then solidifying the third substrate; and evaporating metal on the third substrate. (emphasis added)” in combination with the remaining limitations of the claim.
Regarding claim 17, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “creating the gradient grid pattern in the resist layer by a lithography method exposing part of the first substrate so as to form pillar and hole gradient nanostructures; …covering the first substrate with a second substrate having a deformable surface layer so as to form pillar and hole gradient nanostructures; and pressing the gradient nanostructures on the second substrate into the second substrate and then solidifying the second substrate. (emphasis added)” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877